A street in the city of New York was obstructed by heaps of sand and rubbish upon each side, placed there by persons who were erecting buildings near the street. The obstructions had existed several months, but it was not shown that the city officers had any notice of them. The space between them was not sufficient to allow two carriages to pass between them at the same time. The plaintiff, riding in his wagon, attempted to pass between the obstructions when a cart was passing the same point. One wheel of the plaintiff’s wagon was forced upon one of the heaps of sand, and he was thrown out and severely injured.
In an action against the corporation to recover for the injuries so received, held, that the plaintiff could not recover, for the reasons:
First. That the corporation is not liable for the acts of its citizens in obstructing its streets, when notice of such obstruction is not shown to have been received by its officers.
Second. That there was negligence on the part of the plaintiff in attempting to pass the point in question, when another carriage was passing the same point.
(S. C., 9 N. Y. 456.)